Order entered May 4, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-19-00768-CR

                        GORDON ALAN KIRK, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

                 On Appeal from the 194th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. F-1541871-M

                                     ORDER

         The State’s motion to extend the time for filing a brief is GRANTED. The

State’s brief, received on April 30, 2020, is ORDERED filed as of the date of this

order.


                                             /s/   DAVID L. BRIDGES
                                                   PRESIDING JUSTICE